DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 05 August 2019. It is noted, however, that applicant has not filed a certified copy of the applications as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, the recitation “the two” should be “the at least two”.
Claim 3 is objected to because of the following informalities: In line 1, the recitation “two wire” should be “two said wire”. In line 2, the recitation “through-hole” should be “through-holes”.  
Claim 5 is objected to because of the following informalities: In line 1, the recitation “in the” should be “in a”.
Claim 7 is objected to because of the following informalities: In line 4, the recitation “side wall” should be “of the sidewalls”. In line 9, the recitation “wall” should be “of the sidewalls”.  
Claim 10 is objected to because of the following informalities: In line 2, the recitation “new” should be “view”. 
Claim 11 is objected to because of the following informalities: In line 1, the recitation “is bottom” should be “is a bottom”. 
Claim 13 is objected to because of the following informalities: In lines 1-2, the recitation “the wires extend into one of the through holes and out the other through hole” should be “the electric wires extend into the second hole and out the first hole” or “the electric wires extend into the first hole and out the second hole”. 
Claim 14 is objected to because of the following informalities: In line 1, the recitation “sidewall” should be “of the sidewalls”. In line 2, the recitation “sidewall” should be “of the sidewalls”. 
Claim 15 is objected to because of the following informalities: In line 1, the recitation “sidewall” should be “of the sidewalls”.
Claim 19 is objected to because of the following informalities: In line 2, the recitation “sidewall” should be “of the sidewalls”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,135,268 (Gokcebay).
With respect to claim 1: Gokcebay discloses a lifting cabinet, comprising a cabinet body (locker unit 10), wherein the cabinet body comprises: a side plate (back side 18), in which at least two wire through-holes (openings or knockouts 46) are configured; 5a trunking (protective channel 26) which is configured behind the side plate for communicating with the two wire through-holes; and wires (electric cord 35, cables 28/30/32, cable 22a, wires within power strip 22) which are placed in the trunking and are respectively connected to electric parts (cell phones, hand-held mobile devices, laptop computer - see Col. 3) in different spaces within the cabinet body through the at least two wire through-holes.
Regarding the recitation “lifting cabinet” in Claim 1 line 1, the recitation has not been given patentable weight because it has been held that a preamble is denied the effect of limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951). There is nothing in the body of the claim that requires lifting and/or motorized shelves as in the Applicant’s disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201630649 (Wu) in view of DE 20 2011 103 891 (Precht).
With respect to claim 1: Wu discloses a lifting cabinet (“electric lifting cabinet” @ [0002]), comprising a cabinet body (bottomless cabinet 1), wherein the cabinet body comprises: a side plate (see Fig. 1 and the annotated image below); a circuit board 13, ballast 12, transformer 10, and motor 2 on the top plate/space of the cabinet 1 (Fig. 1 and [0018]-[0020]); and a lifting button 8 at a front, lower space of the cabinet 1 (Fig. 1 and [0018]-[0020]). Wu’s lifting button 8 is a first “electric part” as claimed. Wu’s circuit board 13, ballast 12, transformer 10, and motor 2 is/are second “electric parts” as claimed, and is/are in a different space than the lifting button 8.
Precht discloses routing cables 9 through a “cable canal” 4/10 that extends between the solid top and bottom plates 6 of a desk. The vertical part 2 of the desk includes an outlet opening 3, and the top plate 6 of the desk includes a passage for a socket 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend cables through the sidewall of Wu’s cabinet 1 using Precht’s cable canal 4/10, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be 
See the annotated image below. In the combination, it is obvious to have the two holes in the sidewall, similar to Precht’s opening 3 or passage for socket 8, so that the cables/wires pass into the sidewall. In the combination, the cables/wires extend vertically in the cable canal 4/10 formed in Wu’s sidewall, and pass through the holes in the sidewall to reach the circuit board 13 and lifting button 8. 

    PNG
    media_image1.png
    671
    584
    media_image1.png
    Greyscale

In the combination, the two holes are the claimed “at least two wire through-holes”. In the combination, the cable canal 4/10 is the claimed “trunking”. The cable canal 4/10 is “behind the side plate” as claimed in the same way as Precht Fig. 2 shows the cable canal 10 behind top plate 6. The wires/cables connecting the circuit board 13 and lifting button 8 are the claimed “wires”. 
With respect to claim 2: In the combination, Wu’s circuit board 13 is “an electric control part” as claimed, and the top space/plate of the cabinet 1 is “a first space” as claimed. In the combination, Wu’s lifting button 8 is “a signal sensing switch” as claimed, and the bottom space/part of the cabinet 1 is “a second space” as claimed. 
With respect to claim 3: See the annotated image in the rejection of claim 1. The upper hole is “a first wire through-hole” as claimed, and the lower hole is “a second wire through-hole” as claimed. 
With respect to claim 4: See Wu Fig. 1. The structure in/on which the lifting button 8 is mounted blocks the bottom of the doors 4, and comprises “a cabinet door blocker” as claimed. 
With respect to claim 7: Wu discloses a lifting cabinet (cabinet 1) having a vertically movable shelf (dish rack 5/6), comprising: a body having a top, a bottom, and opposite sidewalls (Fig. 1); a first space inside the cabinet adjacent the bottom of the cabinet (inside of the bar-like structure accommodating lifting button 8); a second space inside the cabinet adjacent the top of the cabinet (space holding motor 2, circuit board 13, etc.); a sensor (lifting button 8) in the first space; an electric actuator (motor 2, circuit board 13, ballast12, transformer 10) in the second space;  15and whereby, when the sensor receives a signal (user operating button 8), the actuator moves the shelf vertically.
Precht discloses routing cables 9 through a “cable canal” 4/10 that extends between the solid top and bottom plates 6 of a desk. The vertical part 2 of the desk includes an outlet opening 3, and the top plate 6 of the desk includes a passage for a socket 8.

See the annotated image below. In the combination, it is obvious to have the two holes in the sidewall, similar to Precht’s opening 3 or passage for socket 8, so that the cables/wires pass into the sidewall. In the combination, the cables/wires extend vertically in the cable canal 4/10 formed in Wu’s sidewall, and pass through the holes in the sidewall to reach the circuit board 13 and lifting button 8.

    PNG
    media_image1.png
    671
    584
    media_image1.png
    Greyscale

In the combination, the lower hole is the claimed “first hole” and the upper hole is the claimed “second hole”. In the combination, the cable canal 4/10 is the claimed 
With respect to claim 10: The bar-like structure accommodating Wu’s lifting button 8 is “a first cover” as claimed. The vertical walls and/or the horizontal top wall of Wu’s cabinet comprise “a second cover” as claimed. 
With respect to claim 11: Wu’s rack 6 is a “bottom shelf” as claimed. 
With respect to claim 12: Wu’s rack 5 is a “middle shelf” as claimed. 
With respect to claim 13: See the annotated image in the rejection of claim 7. In the combination, the wires extend into the upper hole (from the circuit board 13), run down the sidewall, and extend out of the lower hole (to the lifting button 8).
With respect to claim 14: The construction of the cable canal 10 in Precht Fig. 2 makes obvious the claimed hollow configuration. 
With respect to claim 15: The wires being in the cable canal 4/10 hides the wires from view. 
With respect to claim 16: The bar-like structure accommodating Wu’s lifting button 8 is a “lower baffle” as claimed. The vertical walls and/or the horizontal top wall of Wu’s cabinet comprise an “upper baffle” as claimed. 
With respect to claims 17-18: See the annotated image in the rejection of claim 7. The top and bottom ends of the vertical cable canal 4/10 running through the sidewall comprise “opposite open ends” as claimed. 
With respect to claims 19-20: The configuration of the holes and the cable canal 4/10 define “a hidden wire path” as claimed, such that the wires are hidden from view (by virtue of extending inside the wall). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201630649 (Wu) in view of DE 20 2011 103 891 (Precht) as applied to claim 3 above, and further in view of US PGPub 2018/0110331 (Mack).
With respect to claim 4: See Wu Fig. 1. Wu’s cabinet 1 includes two doors 4. The lifting button 8 is in a bar-like structure extending beneath the two doors 4. 
See Mack Figs. 1-3, Fig. 7, and [0042]. The bottom panel 150 of Mack’s cabinet 1 includes a flange 190 having an arm 191 forming a door stop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bar-like structure that holds Wu’s lifting button 8 with the upwardly-extending flange 190/arm 191 of Mack, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification to define a stop at the proper closed position of Wu’s doors 4.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201630649 (Wu) in view of DE 20 2011 103 891 (Precht) as applied to claims 2 and 4 above, and further in view of CN 108308879 (Li).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201630649 (Wu) in view of DE 20 2011 103 891 (Precht) and US PGPub 2018/0110331 (Mack) as applied to claim 4 above, and further in view of CN 108308879 (Li).
With respect to claims 5-6: Wu’s cabinet 1 includes the lifting button 8 that controls the raising and lowering of the dish racks 5/6.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Wu’s lifting button 8 with Li’s gesture sensing switch 11, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. One would be motivated to make such a substitution because it may be easier to wave a hand (or some other thing) in front of the gesture sensing switch 11 than to manually operate the lifting button 8. Further, Wu’s cabinet 1 holds dish racks 5/6. It is safer to wave a wet hand in front of the gesture sensing switch 11 than to physically contact a wet hand with the electrically-wired lifting button 8.
For claim 5, see Wu Fig. 1. The bar-like structure in or on which the lifting button 8 is attached is relied upon as the claimed “door blocker”. Mounting the gesture sensing switch 11 inside that bar-like structure and having a hole in the bottom of that bar-like structure for the switch 11 to “see” out of is an obvious way to incorporate Li’s switch 11 in the cabinet 1 of Wu. Said hole is “a sensing hole” as claimed.
For claim 6, Li’s gesture sensing switch 11 is “a non-contact sensing switch” as claimed. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201630649 (Wu) in view of DE 20 2011 103 891 (Precht) as applied to claim 7 above, and further in view of US PGPub 2006/0066188 (Crawford).
With respect to claims 8-9: Crawford Fig. 1 and [0034] disclose the use of photoelectric eyes 134/136 or a motion detector on the bottom 26 of a set of lowerable shelves 12, in order to detect an obstacle and stop the motorized lowering the shelves 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put a photoelectric eye or motion detector in the bar-like structure accommodating Wu’s lifting button 8, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination in order to stop the lowering of Wu’s racks 5/6 if an obstacle is detected, thereby preventing damage and/or injury.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637